Citation Nr: 1204162	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee (limitation of flexion) prior to June 9, 2009 and an evaluation in excess of 30 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 30 percent for DJD of the left knee (limitation of extension).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Board hearing at the RO in Roanoke, Virginia in August 2004.  This transcript has been associated with the file.

Originally the Board remanded this claim in August 2005 for a new VA examination.  In an August 2007 Board decision the Veteran's claim for an increased rating was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008 the Court endorsed a joint motion for remand and vacated the Board's August 2007 decision.  In March 2009, the Board remanded the case for a new VA examination.

Most recently, the claim was before the Board in September 2010, at which time the claim was again remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in October 2011 for his left knee DJD.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In November 2011, the RO awarded the Veteran a separate 30 percent rating for DJD of the left knee based on disability stemming from limitation of extension.   This rating was made effective as of October 26, 2011. His rating based on limitation of flexion was also increased to 30 percent, as of June 9, 2009.  The Veteran continues to appeal to the Board for a higher rating. 



FINDINGS OF FACT

1.	Prior to June 9, 2009 the Veteran's left knee DJD was manifested by subjective complaints of pain and functional impairment, and objective evidence of DJD and flexion limited to no less than 60 degrees.  

2.	As of June 9, 2009 the Veteran's left knee DJD was manifested by subjective complaints of pain and limitation of motion, and objective evidence of flexion limited to 15 degrees.

3.	The Veteran's left knee limitation of extension is manifested by subjective complaints of pain and limitation of motion and objective evidence of extension limited to 20 degrees.  At no time during the appeal period has the Veteran's left knee extension been limited to 30 degrees or more.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for left knee DJD prior to June 9, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2011).

2.	The criteria for an evaluation in excess of 30 percent for left knee DJD as of June 9, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2011).

3.	The criteria for an evaluation in excess of 30 percent for left knee limitation of extension have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2001, July 2005, and May 2006.  The September 2001 and July 2005 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The May 2006 notice also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the November 2002 rating decision, the Board finds that providing him with adequate notice in the May 2006 supplemental statement of the case followed by a readjudication of the claim in the May 2010 and November 2011 supplemental statements of the case, as well as the August 2007, March 2009, and September 2010 Board decisions, and August 2008 JMR 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations for his left knee DJD.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In particular, 38 C.F.R. § 4.59 states that painful motion with joint or periarticular pathology is entitled to at least the minimum compensable rating for the joint.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

The normal range of knee motion is 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  A 10 percent evaluation is awarded when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Prior to June 9, 2009

The Veteran's DJD is rated, in part, under Diagnostic Code 5260 for limitation of flexion.  At the Veteran's October 2001 VA examination he had flexion to 100 degrees.  The Veteran was also afforded a VA examination in August 2003.  At this examination he had flexion of the left knee to 130 degrees.

At his March 2006 VA examination the Veteran had flexion to 75 degrees, with pain beginning at 60 degrees on repetitive motion.  

As noted above, a 10 percent evaluation is awarded where there is flexion limited to 45 degrees.  At its worse, the Veteran's flexion was noted as being limited to 60 degrees on repetitive motion.  The RO determined that based on pain and some limitation of motion, the Veteran should be assigned a 10 percent evaluation.  See November 2002 rating decision.  The Board agrees. The Veteran's disability more nearly approximates a 10 percent rating as opposed to a 0 percent rating. However, prior to June 9, 2009 the Board finds no evidence that the Veteran should be assigned an increased evaluation, in excess of 10 percent, for limitation of flexion.  In this regard there is no evidence that the Veteran had flexion limited to 30 degrees or less, which would warrant a higher rating.

As of June 9, 2009

As of June 9, 2009 the Veteran was assigned a 30 percent evaluation for limitation of flexion.  See May 2010 supplemental statement of the case.

At his June 2009 VA examination the Veteran had flexion limited to 15 degrees.  Following this examination a VA treatment record in May 2010 noted the Veteran had flexion to 85 degrees in the left knee, with severe pain.  Following this treatment the Veteran was afforded a VA examination in October 2011.  At this examination he had flexion of the left knee was limited to 25 degrees.  The Board observes that in the October 2011 examination report, the initial category for limitation of flexion is not marked, however the examiner indicated the Veteran had flexion to 25 degrees on repetitive motion and there was no change in range of motion on repetitive motions.  

As discussed, limitation of flexion to 30 degrees warrants a 30 percent evaluation.  A higher evaluation is not warranted unless there is limitation of flexion to 15 degrees.  At no point during the appeal period has the Veteran had limitation of flexion to 15 degrees, which would warrant a higher evaluation.  As such, the Board finds that as of June 9, 2009, the Veteran's condition  more nearly approximates  a 30 percent evaluation for limitation of flexion of the left knee.  A higher rating is not warranted. 

Limitation of Extension

Initially the Board notes that the Veteran received a separate 30 percent rating for limitation of extension of the left knee as of October 26, 2011.  See November 2011 rating decision.

Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The normal range of motion of the knee for extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261

At the Veteran's October 2001 VA examination the examiner found he had "full extension," lacking only 10 degrees.  At his August 2003 VA examination the examiner noted the Veteran he had 0 degrees of extension.

At his June 2009 VA examination the examiner found the Veteran had extension of -5 degrees.  Most recently, at his October 2011 VA examination the Veteran had extension limited to 20 degrees.  As noted above, this warrants a 30 percent evaluation, which was assigned in a November 2011 rating decision.

The Board finds there is no evidence prior to October 26, 2011 which would warrant a separate compensable evaluation for limitation of extension of the left knee.  In this regard, there is no evidence that prior to October 26, 2011 the Veteran had  extension which was limited to 10 degrees or more.  Furthermore, there is no evidence at any point in the appeal period which indicates that the Veteran's left knee extension is limited to 30 degrees or more, which could warrant a higher evaluation.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Most recently, the October 2011 VA examiner noted the Veteran suffered from incoordination, pain, weakness, and limitation in the function and use of his left knee.  However, the examiner went on to opine that these symptoms were not related to the Veteran's in-service injury and were more likely related to his post-service injury.  There is no evidence which would warrant an even higher evaluation for functional impairment.  

Additional Considerations

The Board has considered the applicability of additional diagnostic codes for the Veteran's left knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board notes that although the Veteran complains of pain, stiffness, and occasional swelling in the bilateral knees, there is no evidence of instability or subluxation of either knee.  To the contrary, the March 2006 VA examiner found normal stability.  Additionally although the October 2011 VA examiner could not test the Veteran's anterior and medial-lateral instability of the left knee, he found that his posterior instability was normal.  See also March 2006 VA examination report.  The examiner also reported the Veteran did not suffer from subluxation.  As such, Diagnostic Code 5257 does not apply.  

The Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage related to the service-connected DJD of the left knee.  The August 2003 VA examiner also opined the Veteran's locking and giving way were related to the in-service injury.  The Veteran testified at his August 2004 Board hearing that he suffered from locking and pain in his left knee.  See also August 2003 VA examination report.  In the Board's September 2010 remand instructions, it specifically asked the examiner to comment on the dislocation of semilunar cartilage and any locking, pain, or effusion to the joint.  In the October 2011 VA examination report the examiner found the Veteran had no evidence of semilunar cartilage dislocation.  He did suffer from episodes of locking, pain, and effusion.  However, although the Veteran did have cartilage removed during his post-service meniscectomy, the examiner specifically opined that the post-service injury and meniscectomy were not related to the Veteran's service-connected DJD.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In this case, the Board notes that the August 2003 VA examiner did not give a rationale for why he believed the Veteran's giving way and locking symptoms were related to his service-connected DJD.  The examiner appears to be combining the Veteran's post-service injury symptoms, which relate to his 2001 meniscectomy, with his service-connected DJD.  However, the October 2011 VA examiner determined the Veteran's symptoms were not related to his service-connected DJD and were related to his non-service-connected meniscectomy.  His rationale was based on a review of the Veteran's service and post-service treatment records and the fact that the Veteran was only seen twice in-service with complaints of knee pain.  Furthermore, these complaints related to a lateral ligament strain.  As such, the Board finds the October 2011 VA examiner's opinion more persuasive and Diagnostic Codes 5258 and 5259 do not apply.

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and as such, Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his left knee DJD should be rated higher throughout the appeal period.  Generally, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds the Veteran is not entitled to an increased evaluation for his left knee DJD at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for left knee DJD must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left knee DJD or his limitation of extension of the left knee.  Additionally, there is not shown to be evidence of marked interference with employment due to his left knee DJD or limitation of extension.  The Board acknowledges the May 2006 statement by the Veteran's representative that his disabilities impede his ability to maintain gainful employment.  However, the October 2011 VA examiner stated that the Veteran could perform a sedentary job, as he would be severely limited in ambulation.  The examiner specifically did not opine that the Veteran was unable to work, or that his DJD caused marked interference with employment.  There is no opinion by the other VA examiners, or any other medical provider, that the Veteran's left knee DJD causes marked interference with employment.  See also November 2011 supplemental statement of the case which determined an extra-schedular evaluation was not necessary.

The Veteran has indicated that his left knee DJD causes pain, weakness, and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to June 9, 2009 for DJD of the left knee, limitation of flexion, is denied.

Entitlement to an evaluation in excess of 30 percent as of June 9, 2009 for DJD of the left knee, limitation of flexion, is denied.

Entitlement to an evaluation in excess of 30 percent for DJD of the left knee, limitation of extension, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


